Nichols, Judge.
The judgment of this court (National Surety Corp. v. Boney, 99 Ga. App. 280, 108 S. E. 2d 342), affirming the judgments of the trial court having been reversed in part and affirmed in part by the Supreme Court of Georgia on certiorari (National Surety Corp. v. Boney, 215 Ga. 271 (110 S. E. 2d 406), the said judgment of this court is vacated and the judgments of the trial court are affirmed in part and reversed in part in accordance with the judgment of the Supreme Court.

Judgment affirmed in part and reversed in part.


Felton, C. J., Gardner, P. J., Townsend, Carlisle and Quillian, JJ., concur.